DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0203940 (hereinafter “Holmberg”) in view of US 2015/0284221 (hereinafter “Hall”).
Regarding claims 1 and 15 Holmberg teaches a system for controlling an operation of a winch assembly, and a method of using said system, comprising:
a rotatable winch drum (20);
a winch cable (10) wrapped around the rotatable winch drum (20);

a controller (41) configured to:
access a winch load threshold (T2l and T2u; i.e. Holmberg teaches both upper and lower thresholds), including an upper load threshold (T2u) and a lower load threshold (T2l) the winch load threshold (T2l and T2u) defining a hold zone (“dead band zone,” i.e. T2l-T2u) located between the upper load threshold (T2u) and the lower load threshold (T2l) and a reel zone (T1l-T2l and T2u-T1u) defined outside at least one of the upper load threshold (T2u) and lower load threshold (T2l) of the winch assembly, one of the hold zone (T2l-T2u) and the reel zone (T1l-T2l and T2u-T1u) including loads on the winch cable (10) greater than the winch load threshold (T2l and T2u) and another of the hold zone (T2l-T2u) and the reel zone (T1l-T2l and T2u-T1u) including loads on the winch cable less than the winch load threshold (T2l and T2u);
determine whether the winch assembly is operating within the hold zone (T2l-T2u) or the reel zone (T1l-T2l and T2u-T1u);
generate a hold current (i.e. “stopping driving of the winch,” see last 9 lines of paragraph 16) while the winch assembly is operating within the hold zone (T2l-T2u), the hold current varying (see tension change in figure 2) based upon the load on the winch cable (10) and preventing rotation of the electric winch motor (30); and
generate a reel current (i.e. it is an electric motor) while the rotatable winch drum is operating within the reel zone (T1l-T2l and T2u-T1u), the reel current being based upon the winch load threshold (T2l and T2u) and operating to permit rotation of the electric winch motor.
Holmberg fails to teach the rotation sensor of claim 1.  Hall teaches a winch with an electric motor (see figure 34).  Hall further teaches a rotation sensor (68) configured to generate rotational data directly indicative of rotation and angular position (see paragraph 135) of a rotatable winch drum (14); and determine whether the rotatable winch drum (14) is rotating based upon the rotational data (i.e. any change of position of the encoder indicates rotary motion).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the rotary controller and associated processing, taught by Hall, to the winch of Holmberg in order to better control the winch.
Regarding claim 2 modified Holmberg teaches the above system.  Holmberg further teaches wherein the reel zone (T1l-T2l and T2u-T1u) corresponds to an upper reel zone (T2u-T1u) and the upper reel zone (T2u-T1u) includes loads greater than the winch load threshold (T2u) and the hold zone (T2l-T2u) includes loads less than the winch load threshold (T2u).
Regarding claim 3 modified Holmberg teaches the above system.  Holmberg further teaches wherein the reel zone (T1l-T2l and T2u-T1u) corresponds to a lower reel zone (T1l-T2l) and the lower reel zone (T1l-T2l) includes loads less than the winch load threshold (T2l) and the hold zone (T2l-T2u) includes loads greater than the winch load threshold (T2l).
Regarding claim 4 modified Holmberg teaches the above system.  Holmberg further teaches wherein the upper load threshold (T2u) defines an upper reel zone (T2u-T1u), and
the lower load threshold (T2l) defines a lower reel zone;

determine whether the winch assembly is operating within the hold zone (T2l-T2u), the upper reel zone (T2u-T1u), or the lower reel zone (T1l-T2l);
generate an upper reel current while the rotatable winch drum (20) is operating within the upper reel zone (T2u-T1u), the upper reel current being based upon the upper load threshold (T2u) and operating to permit rotation of the electric winch motor (30); and 
generate a lower reel current while the rotatable winch drum (20) is operating within the lower reel zone (T1l-T2l), the lower reel current being based upon the lower load threshold (T1l) and operating to permit rotation of the electric winch motor (30).
Regarding claim 5 modified Holmberg teaches the above system.  Holmberg further teaches wherein the electric winch motor is a DC motor (see paragraph 3).
Regarding claim 10 modified Holmberg teaches the above system, and further teaches the controller (Holmberg 41 as modified per Hall) is further configured to access a winch dimensional characteristic (drum radius; see Hall paragraph 132) of the rotatable winch drum, and determine (as pe Holmberg) whether the winch assembly is operating within the hold zone (Holmberg T2l-T2u) or the reel zone (Holmberg T1l-T2l and T2u-T1u) based (at least in part) upon the winch dimensional characteristic (drum radius) of the rotatable winch drum.
Regarding claims 11 and 14 modified Holmberg teaches the above system, and further teaches wherein the controller (Holmberg 41 as modified per Hall) is further configured to determine whether the winch assembly is operating within the hold zone (T2l-T2u) or the reel zone (T1l-T2l and T2u-T1u) based upon a current supplied to the 
Regarding claim 16 modified Holmberg teaches the above system, and further teaches wherein the upper load threshold (Holmberg T2u) defines an upper reel zone (Holmberg T2u-T1u), and
the lower load threshold (Holmberg T2l) defines a lower reel zone (Holmberg T1l-T2l);
determining whether the winch assembly is operating within the hold zone (Holmberg T2l-T2u), the upper reel zone (Holmberg T2u-T1u), or the lower reel zone (Holmberg T1l-T2l);
generating an upper reel current while the rotatable winch drum (Holmberg 20) is operating within the upper reel zone (Holmberg T2u-T1u), the upper reel current being based upon the upper load threshold (Holmberg T2u) and operating to permit rotation of the electric winch motor (Holmberg 30); and
generating a lower reel current while the rotatable winch drum (Holmberg 20) is operating within the lower reel zone (Holmberg T1l-T2l), the lower reel current being .

Claims 6-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Holmberg in view of Hall and in view of US 2010/0096926 (hereinafter “King”).
Regarding claims 6 and 17 modified Holmberg teaches the above system and method.  Holmberg fails to teach the specifics of claims 6 and 17.  King (see embodiment of figure 2) teaches an electric powered winch (62, i.e. see paragraph 21).  King further teaches providing a prime mover (132), a generator (106), and an inverter (104), the prime mover (132) rotating the generator, the generator (132) generating AC power, the inverter (104) converting the AC power to DC power (to DC bus 38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the winch of Holmberg with the prime mover and inverter of King in order to use the winch in a remote area without convenient electrical power.
Regarding claims 7 and 18 modified Holmberg teaches the above system and method.  Holmberg fails to teach the half inverter of claims 7 and 18.  King teaches providing a half inverter (40; i.e. there are six half inverters), converting the DC power (from DC bus 38) to AC power (at 60) with the half inverter (40) and driving the electric winch motor (62; i.e. see paragraph 21) with the AC power from the half inverter (40).
Regarding claims 8 and 19 modified Holmberg teaches the above system and method (see claims 6 and 17), and further teaches wherein the electric winch motor 
Regarding claim 9 modified Holmberg teaches the above system wherein the controller (Holmberg 41) utilizes the winch load threshold (T2l and T2u).  Holmberg does not specifically disclose the manual operation mode of claim 9.  Official Notice was  given in the action of 03/12/21 that manual operating modes are old and well known in the art.  This statement is taken as admitted prior art as Applicant did not traverse the Office’s conclusion.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a conventional manual operating mode in order to allow an operator to take over full control if needed.


Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not anticipate or make obvious the entire combination of claim limitations required by claim 12.  Specifically, while Holmberg does not teach determining a distance of the winch cable from a center of rotation of the drum; and determining whether operation is within the hold zone or reel zone based on the distance of the winch cable from the center of rotation of the rotatable drum.  While Heravi (US2014/0091268) teaches calculation of such a distance, there is no teaching .


Response to Arguments
Applicant's arguments filed 06/14/21 have been fully considered but they are not persuasive. 
Applicant argues (page 9) that Holmberg is non-analogous art.  This is not persuasive because both the present application and Holmberg are focused on tension-controllers on a winch.
Applicant argues (pages 8-11, item “A”) that Holmberg fails to teach the claimed hold zone.  This is not persuasive.  Holmberg states “…in response to the monitored tension of the spoolable medium 10 being, during driving of the winch drum 20, between the second upper tension threshold and the second lower tension threshold… stopping the driving of the winch 20” (paragraph 16, emphasis added).  This correlates to the tension zone between T2l and T2u.  Furthermore, paragraph 5 mentions “the tightening or loosening is stopped” when the tension of the cable is within the “dead band zone,” i.e. between T2l and T2u.  Thus while Holmberg is certainly concerned with the predetermined set point Sp, Holmberg still anticipates the claimed hold zone in that the winding and paying out is halted in the deadband zone between the second lower and upper limits T2l and T2u.
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654               

/SANG K KIM/           Primary Examiner, Art Unit 3654